DETAILED ACTION
This office action is in response to the response filed 11/02/2021.  As directed by the amendment, claims 1-9 and 13 have been canceled, no claims have been amended, and claim 14 has been newly added.  Thus, claims 10-12 and 14 are presently pending in this application.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The listing of references in Applicant’s remarks is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The Werfel reference (Werfel T, et al. Exacerbation of atopic dermatitis on grass pollen exposure in an environmental challenge chamber. J Allergy Clin Immunol. 2015 Jul: 136(1):96-103.) has been cited on PTO-892.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 10-12 and 14 are rejected under 35 U.S.C. 103(a) as obvious over Kristensson (6,702,662) (“Kristensson ‘662”) in view of Kristensson (2009/0247065) (“Kristensson ‘065”), Tuft (Tuft, L. “Importance of Inhalant Allergens in Atopic Dermatitis”. Journal of Investigative Dermatology, 12:4 (1949), pp 212-219) and Chapman et al (Chapman, M. et al. “Quantitative assessments of IgG and IgE antibodies to inhalant allergens in patients with atopic dermatitis”.  Journal of Clinical Immunology, 72:1 (1983), pp 27-33). 
Regarding claim 10, Kristensson ‘662 discloses in fig 2 an air treatment device (1) with the structure for performing the claimed method steps, the method includes causing the avoidance of inhalation of contaminants including indoor aero allergens derived from in-mixing of ambient air by causing a filtered temperature controlled laminar air flow to reach the patient’s breathing zone and block such contaminants from being inhaled (forming a zone of clean air RZ to a breathing area of a person without thereby substantially co-injecting impure air from the surroundings) (Kristensson ‘662, 
Kristensson ‘662 does not disclose that the temperature of the temperature controlled laminar air is 0.5 degrees C to less than 1 degree C lower than the ambient air surrounding the personal breathing air zone.
However, Kristensson ‘065, teaches the use of a device to provide a temperature controlled filtered airflow to provide a zone of clean air wherein the air is cooled to a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kristensson ‘662's temperature control device to provide a laminar airflow such that the temperature of the air delivered into the treated air zone is 0.5 to less than 1°C cooler than the ambient air surrounding the treated air zone as taught by Kristensson ‘065, as the disclosed range of Kristensson ‘065 overlap with the claimed invention, and because the range disclosed in Kristensson ‘065 provides a zone of clean air with minimal ambient in-mixing and avoiding unpleasant drafts across the face of the user (Kristensson ‘065, para [0032]), it would be expected that the claimed range would also provide the benefit of providing a zone of clean air with minimal ambient in-mixing and avoiding unpleasant drafts across the face of the user.  
The now-modified Kristensson ‘662’s method does not disclose the treatment administered during situations of or corresponding to sleep for a period of at least six hours.
However, Kristensson ‘065, teaches the use of a device to provide a temperature controlled filtered airflow to provide a zone of clean air to a patient during a period corresponding to sleep for at least six hours (para [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the use of Kristensson ‘662's laminar airflow by administering the airflow to a patient during sleep for at least six hours in order to 
The now-modifed Kristensson ‘662’s method does not disclose that the method is for reducing or eliminating the symptoms of cutaneous atopic eczema on a patient’s skin in a patient in need thereof, and that placing a patient in need of a reduction or elimination of the symptoms of cutaneous atopic eczema in the zone of descending air, and of causing the downwardly descending filtered temperature controlled laminar air flow to brings about a reduction or elimination of the symptoms of cutaneous atopic eczema by causing the avoidance of inhalation of contaminants by blocking such contaminants from being inhaled.
However, Tuft teaches a mechanism of action for causing atopic dermatitis wherein inhalant allergens are readily absorbed into the blood from the nasal mucosa, and in patients with atopic dermatitis, is followed by aggravation of the skin condition (page 213, second full paragraph), and wherein allergens such as house dust are suggested as an etiological agent in atopic dermatitis (page 214, first full paragraph), and wherein it is was concluded in observing a 16 year old patient, that since lesions involve flexures in most patients and are usually covered, it appears unlikely that dust was acting directly on skin, but rather it operates by inhalation (page 215, second full paragraph), and concluding that if one can remove the allergic basis for initial scratching, there will be a definite lessening of the scratch habit and as a consequence the emotional condition of the patient will be improved (page 218, second full paragraph).

The now-modified modified Kristensson 662’s reference does not disclose that the patient does not have a comorbid airway disease.
However, Chapman discloses a method for investigating the role of elevated IgE levels for patients with atopic dermatitis and asthma, wherein 38 adult patients with atopic dermatitis were tested, with 21 patients having asthma and 11 patients not having asthma (page 28, “Materials and Methods: Patients”), and measurements of IgG and IgE were measured using an antigen binding assay (page 28, “Methods and Materials: Measurement of allergen-specific antibodies”), and where it was found that levels of IgE antibody (BA) in patients with atopic dermatitis were elevated, but the group of patients who had never had asthma had equally high levels of total IgE and specific IgE ab to antigen P1 (page 28, “Results: IgE and IgG antibodies to inhalant allergens; page 29, table 1).

Regarding claim 11, the modified Kristensson ‘662's reference discloses the air in the clean zone is cooled to 0.3 to 3°C cooler than the ambient temperature (Kristensson ‘065, para [0032]).
Kristensson ‘662 does not specifially disclose that the temperature of the temperature controlled laminar air is 0.6 degrees C to 0.8 degrees C cooler than the ambient air.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kristensson ‘662's temperature control device to provide a laminar airflow such that the temperature of the air delivered into the treated air zone is 0.6 degrees C to 0.8 degrees C than the ambient air surrounding the treated air zone as taught by Kristensson ‘065, as the disclosed range of Kristensson ‘065 overlap with the claimed invention, and because the range disclosed in Kristensson ‘065 provides a zone of clean air with minimal ambient in-mixing and avoiding unpleasant 
Regarding claim 12, the modified Kristensson ‘662's reference discloses the air in the clean zone is cooled to 0.3 to 3°C cooler than the ambient temperature (Kristensson ‘065, para [0032]).
Kristensson ‘662 does not specifially disclose that the temperature of the temperature controlled laminar air is 0.5 degrees C to less than 1 degree C cooler than the ambient air.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kristensson ‘662's temperature control device to provide a laminar airflow such that the temperature of the air delivered into the treated air zone is 0.5 degrees C to less than 1 degree C than the ambient air surrounding the treated air zone as taught by Kristensson ‘065, as the disclosed range of Kristensson ‘065 overlap with the claimed invention, and because the range disclosed in Kristensson ‘065 provides a zone of clean air with minimal ambient in-mixing and avoiding unpleasant drafts across the face of the user (Kristensson ‘065, para [0032]), it would be expected that the claimed range would also provide the benefit of providing a zone of clean air with minimal ambient in-mixing and avoiding unpleasant drafts across the face of the user.  
Regarding claim 14, Kristensson ‘662 discloses in fig 2 an air treatment device (1) with the structure for performing the claimed method steps, the method includes 

However, Kristensson ‘065, teaches the use of a device to provide a temperature controlled filtered airflow to provide a zone of clean air wherein the air is cooled to a temperature slightly lower, 0.3 to 3°C cooler than the ambient temperature (para [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kristensson ‘662's temperature control device to provide a laminar airflow such that the temperature of the air delivered into the treated air zone is 0.5 to less than 1°C cooler than the ambient air surrounding the treated air zone as taught by Kristensson ‘065, as the disclosed range of Kristensson ‘065 overlap with the claimed invention, and because the range disclosed in Kristensson ‘065 provides a zone of clean air with minimal ambient in-mixing and avoiding unpleasant drafts across the face of the user (Kristensson ‘065, para [0032]), it would be expected that the claimed range would also provide the benefit of providing a zone of clean air with minimal ambient in-mixing and avoiding unpleasant drafts across the face of the user.  
The now-modified Kristensson ‘662’s method does not disclose the treatment administered during situations of or corresponding to sleep for a period of at least six hours.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the use of Kristensson ‘662's laminar airflow by administering the airflow to a patient during sleep for at least six hours in order to provide clean air to the user while the user is stationary for an extended period of time (Kristensson ‘065, para [0033]).
The now-modifed Kristensson ‘662’s method does not disclose that the method is for reducing or eliminating the symptoms of cutaneous atopic eczema on a patient’s skin in a patient in need thereof, and that placing a patient in need of a reduction or elimination of the symptoms of cutaneous atopic eczema in the zone of descending air, and of causing the downwardly descending filtered temperature controlled laminar air flow to brings about a reduction or elimination of the symptoms of cutaneous atopic eczema by causing the avoidance of inhalation of contaminants by blocking such contaminants from being inhaled.
However, Tuft teaches a mechanism of action for causing atopic dermatitis wherein inhalant allergens are readily absorbed into the blood from the nasal mucosa, and in patients with atopic dermatitis, is followed by aggravation of the skin condition (page 213, second full paragraph), and wherein allergens such as house dust are suggested as an etiological agent in atopic dermatitis (page 214, first full paragraph), and wherein it is was concluded in observing a 16 year old patient, that since lesions involve flexures in most patients and are usually covered, it appears unlikely that dust 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kristensson ‘662 by using the filtered air for reducing or eliminating the symptoms of cutaneous atopic eczema on a patient’s skin in a patient in need thereof, to treat atopic dermatitis by causing the avoidance of inhalation of contaminants such as house dust, silk protein, or pollen and including indoor aeroallergens and blocking such contaminants which are known to cause aggravation of a skin condition (Tuft, page 213, second full paragraph) from being inhaled by a patient as taught by Tuft to remove the allergic basis of reason for initial scratching to provide a lessening of the scratch to improve the condition of atopic eczema (Tuft, page 218, second full paragraph). 
The now-modified modified Kristensson 662’s reference does not disclose that the patient does not have asthma.
However, Chapman discloses a method for investigating the role of elevated IgE levels for patients with atopic dermatitis and asthma, wherein 38 adult patients with atopic dermatitis were tested, with 21 patients having asthma and 11 patients not having asthma (page 28, “Materials and Methods: Patients”), and measurements of IgG and IgE were measured using an antigen binding assay (page 28, “Methods and Materials: Measurement of allergen-specific antibodies”), and where it was found that 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kristensson ‘662 by providing a patient who does not have a comorbid airway disease such as asthma as taught by Chapman, as it has been shown that in patients who have atopic dermatitis but do not have asthma, there is no difference in IgE levels when exposed to an allergen (Chapman, page 28, “Results: IgE and IgG antibodies to inhalant allergens; page 29, table 1), and therefore performing the method of Kristensson ‘662 on a patient with atopic dermatitis and without asthma would be effective because it method would remove allergens that are a potential cause of skin lesions (Chapman, page 32, “Discussion”, fifth paragraph).  
 
Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 7, first full paragraph-page 8, first full paragraph of Applicant’s remarks, that it is unclear how the rejection is maintained, as a new grounds of rejection is presented in the non-final Office Action dated 11/02/2021.  The arguments presented stated in on pages 11-14 of the Office Action states that Applicant’s arguments with regards to the Sanda and Tupker references are moot 
Applicant argues on page 8, third full paragraph-page 10, second full paragraph, that the Werfel reference, presented by Applicant, discloses that atopic dermatitis (AD) patients without comorbid asthma have a delayed reaction from aeroallergens via skin exposure, and that AD patients with comorbid asthma experience have a fast reaction from inhalant allergens, and therefore, Werfel confirms that as of the present date of the invention, that there would not be a reasonable expectation of success that avoidance of inhaled allergens would have an effect on AD symptoms in patients without a comorbid respiratory disease, such as asthma.  However, Werfel’s disclosure that atopic dermatatitis (AD) patients without comorbid asthma have a delayed reaction from aeroallergens via skin exposure does not constitute a teaching away, as the disclosure does not criticize, discredit, or otherwise discourage reducing exposure to aeroallergans to patients without a comorbid respiratory disease such as asthma in order to treat AD.  See MPEP 2141.02(VI).  Werfel’s discussion states that a patient was excluded from the verum group because of an exacerbation of AD after the first day of allergen challenge had a prior history of bronchial asthma.  However, it is noted that all other patients in the verum group, the increase in itch intensity was higher than in the placebo group (Results: Results on itch intensity, page 99, first column, first full paragraph), and that in the verum group, the difference in SCORAD scores on postchallenge day 5 is significantly higher than in the placebo group (Results: Secondary analysis, Change in 
The Werfel reference presented by Applicant is dated 2015, while Applicant’s application claims priority to PCT/EP2012/056222, dated 4/4/2012.  Therefore, Werfel does not represent the state of the art at the time the invention was made (pre-AIA ), and is not persuasive to show that there would be no reasonable expectation of success that avoidance of respiratory allergens would have an effect on AD symptoms in patients without a comorbid respiratory disease, such as asthma at the time the invention was made.  Furthermore, as discussed above, it appears that Werfel presents evidence that avoidance of respiratory allergens would have an effect on AD symptoms in patients without asthma, as Werfel discloses the patients in the verum cohort remaining the study had significantly higher itch intensity and objective SCORAD scores than patients in the placebo group.  Therefore, the rejection is maintained.
Applicant argues on page 10, fifth full paragraph-page 11, first paragraph of Applicant’s remarks, that it would have been highly surprising based on the teachings of Tuft, Tupker, and Chapman (and Werfel) that avoidance of inhaled allergens would have an effect on patients without asthma on symptoms of AD.  However, in the results shown in on page 29 of Chapman (Chapman, “Results: IgE and IgG antibodies to 
Applicant argues on page 11, first and second full paragraphs of Applicant’s remarks, that the fact that Examiner has to reach back 30 and 60 years prior to the date of the invention reveals the deficiencies of the references and the lack of a reasonable expectation of success at the time of the present invention.  However, Werfel discloses in the Discussion, page 101, first column, fourth full paragraph, that “only few data are available that focus in more depth on the relevance of inhalant allergens for AD.”  Therefore, given the paucity of research that investigates the relevance of inhalant allergens in AD, one of ordinary skill in the art would be motivated to look at any and all references that that investigates the relevance of inhalant allergens in AD.  Furthermore, Werfel presents evidence that avoidance of respiratory allergens would have an effect on AD symptoms in patients without asthma, as Werfel discloses the 
Applicant argues on page 12, first and second full paragraphs of Applicant’s remarks, that there is nothing in the cited art to suggest that the claimed method would be successful in reducing or eliminating the symptoms of cutaneous atopic eczema on a patient’s skin in a patient in need thereof, wherein said subject does not have comorbid airway disease, such as asthma.  However, Tuft teaches a mechanism of action for causing atopic dermatitis wherein inhalant allergens are readily absorbed into the blood from the nasal mucosa, and in patients with atopic dermatitis, is followed by aggravation of the skin condition (page 213, second full paragraph), and therefore, concluding that if one can remove the allergic basis for initial scratching (by removing the inhalant allergens from a patient’s environment), there will be a definite lessening of the scratch habit and as a consequence the emotional condition of the patient will be improved (page 218, second full paragraph).  Furthermore, Chapman teaches a method for investigating the role of elevated IgE levels for patients with atopic dermatitis and asthma, by testing 38 adult patients with atopic dermatitis with 21 patients having asthma and 11 patients not having asthma (page 28, “Materials and Methods: Patients”), and where it was found that levels of IgE antibody (BA) in patients with atopic dermatitis were elevated, but the group of patients who had never had asthma had equally high levels of total IgE and specific IgE ab to antigen P1 (page 28, “Results: IgE and IgG antibodies to inhalant allergens; page 29, table 1) and in patients who have atopic dermatitis but do not have asthma, there is no difference in IgE levels when 
Applicant argues on page 13, first and second paragraphs of Applicant’s remarks, that Example 3 and figures 8-10 of the present application show that patients suffering from severe aeroallergen-induced AD, but not having a comorbid airway disease, had a TLA treatment according to the present invention and showed good improvement in treating AD.  However, the discussion of Example 3 in Applicant’s .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785